AO 442 (Rev. 11/11) Arrest Warrant



                                         UNITED STATES DISTRICT COURT                                                         3/7/2019
                                                                       for the
                                                                                                                          S/J.Vasquez
                                                         WesternDistrict
                                                    __________  District of
                                                                         of Virginia
                                                                            __________

                  United States of America
                             v.                                          )
                         Ritchie Triplett                                )       Case No.    5:19-cr-00008-11
                                                                         )
                                                                         )
                                                                         )
                                                                         )
                            Defendant


                                                         ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Ritchie Triplett                                                                                            ,
who is accused of an offense or violation based on the following document filed with the court:

✔ Indictment
u                         u Superseding Indictment               u Information      u Superseding Information             u Complaint
u Probation Violation Petition                u Supervised Release Violation Petition         u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  Drug Conspiracy




Date:         03/05/2019                                                                                                     For
                                                                                               Issuing officer’s signature

City and state:       Harrisonburg, VA                                                      Honorable Elizabeth K. Dillon
                                                                                                 Printed name and title


                                                                       Return

           This warrant was received on (date)          3/5/19               , and the person was arrested on (date) 3/7/19
at (city and state)     Harrisonburg, VA                           .
                                                                                                             Digitally signed by DARYL BENDER
Date: 3/7/19
                                                                             DARYL BENDER                    Date: 2019.03.07 10:53:06 -05'00'
                                                                                              Arresting officer’s signature

                                                                             Daryl Bender     DUSM
                                                                                                 Printed name and title


           Case 5:19-cr-00008-MFU-JCH Document 54 Filed 03/07/19 Page 1 of 1 Pageid#: 75
